Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The closer art of reference is that of US 10,151,249 to Venter et al. (V1) in view of US 10,094,335to Ertas et al. and US 2017/0159798 to Sheridan.  V1 disclosed, An aircraft turbomachine with a reduction gear(25) comprising: (Col. 5, ll. 5-17 discuss a reduction gearbox. Col. 4, ll. 42-47 disclosed a fanned gas turbine engine in Figure 1.]
	A first shaft(Fig 1, 27) and a second shaft(16)  having a same axis of rotation(2), the second shaft being driven in rotation via the reduction gear by the first shaft; [Figure 1 and Col. 4, ll. 57-60 discloses the fan shaft driven by the box, Col. 5, ll. 5-12 disclose 26 as an input gear shaft, Col. 8, ll. 20-32 disclosing the multipart shaft(27) as the piece driven by 26 to drive the sun gear(40) of the gear box.]
	The first shaft comprising first elastically deformable means (27, part 96 extending rightward to the shaft 26) extending around the axis of rotation, wherein the first shaft also comprising 
A portion coupled to the reduction gear by a connecting system comprising an input shaft(27, 99 and extending leftward  where it connects by splines with sun gear 40) the input shaft comprising first splines (unlabeled in Figure 1) for connecting to the reduction gear, the portion of the portion of the first shaft having a tubular shape around the axis of rotation, and said portion of the first shaft comprising a downstream part and a cylindrical upstream part, the input shaft comprising at least one annular part which extends around the axis and defines an annular opening around the axis, the annular part forming second elastically deformable means.  [Figure 1 shows that the input shaft 27 has multiple parts cylindrical in shape and at least the innermost one joined to the sun gear by splines.]

V1 does not teach:
	Wherein the first elastically deformable means of the first shaft is a first annular bellow, and the connecting system input shaft comprises second splines for connecting to a set of third splines on the input shaft, and wherein the input portion possesses a U or C shaped cross-section and is in part surrounding the input shaft. 
V1 further teaches:
	Spline connections on flexible shaft regions should be axially aligned to avoid torsional wind up. [Col. 7, ll. 0-7.]
E1 teaches:
	An input gear portion of a gearbox can include a C-shaped compliant portion(202) that connects to the sun gear(208).  [Figure 2.]  This compliant shaft is incorporated in a system including multiple flanges/splines(176) and may be used to reduce one or more of the known in art bolted flanges(176) in a system and is used to introduce additional flexibility into a system.  [Col. 5, ll. 15-47] Further that bolted flanges and splines are known alternatives. [Col. 5, ll. 35-38], and that the sun gear(232) may be independently joined to the compliant sun gear by bolts, flanges, or the like. [Col. 5, ll. 47-60.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of V1, to replace the sun-gear input shaft portion (V1 shaft 27 from 99-sun gear 40) with a compliant shaft(E1 202) for attaching by spline to the sun gear(V1 40) as taught by E1, for the purpose of providing additional flexibility in the system and improved spacing and attachment.  This would yield an input portion connected by a spline instead of bolted flange (97) to the shafts(27) as E1 has established connecting can be bolted flanges(176) or splines as they are obvious variants, connecting the compliant shaft (E1 202) by a second spline that connects to a third spline on the end of shaft (V1, 27) having flange(99).  As E1 teaches replacing down to only one bolted flange structure of multiple flanges, and leaving a connection piece to other shaft elements, and further that such bolted flanges are interchangeable to splines as noted above.  This input shaft portion would be C-shaped (E1, 202) and the second and third spline connection would be axial given the teachings of V1, as such the input shaft portion would partially surround the flexible shaft of V1 in half the possible arrangements, as axial spline connections may either have (E1, 202) or (V1 27) be the surrounding spline and the other the surrounded as one of only two configurations for such a splined connection as E1 and V1 show such splined connections. In particular given the sun gear spline connection would surround the E1 component, the most stable fit would have the E1 component surround the other shaft at the other spline portion to support it radially.
S1 teaches:
	Flexible coupling connections in a gas turbine engine input shaft connection can be formed as flexible undulations (bellows) (96), and they can form at least one such section though more are acceptable. [Page 3, ¶39]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of V1, to replace the second bolted flange(99) of shaft(27) with a pair of bellows as taught by S1, as these are a known in the art variant that can provide flexible advantages for accommodating misalignment between gear structures and the shaft. This would yield the first elastically deformable means being a bellows. 
	V1, E1, and S1 do not; however, teach that the second and third splines are located upstream of the reduction gear, as the references, S1 in particularly which was relied upon for it, provides for them at a downstream portion.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745